Citation Nr: 1502166	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from October 1952 to September 1956.  He passed away in 1995; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in pertinent part, denied service connection for the cause of the Veteran's death.  

Following the perfection of her appeal, the appellant, in July 1997, was afforded a hearing before an Acting Veterans Law Judge (AVLJ).  Subsequently, in August 1997, the Board remanded the claim to the RO for additional action. 

In July 2002, the Board determined that additional development of the record was further necessary.  In March 2004, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In April 2004, the requested VHA opinion was incorporated into the record.  In May 2004, the appellant was provided with a copy of the VHA opinion.  Nevertheless, in January 2005, the Board determined that the April 2004 VHA opinion was insufficient and requested that the opinion be clarified.  An addendum was provided in March 2005 and incorporated into the record.  In May 2005, the appellant was provided with a copy of the addendum to the April 2004 VHA opinion.  In August 2005, the Board denied service connection for the cause of the Veteran's death and the appellant was notified of that action.  

The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  After a review, in December 2005, the Court granted the Parties' Joint Motion for Remand; vacated the August 2005 Board decision; and remanded the claim to the Board for additional action.  In May 2006, the Board remanded the appellant's claim to the RO for further development in accordance with the Court's pronouncements.  

In February 2007, the appellant was informed that the Acting Veterans Law Judge who had conducted her July 1997 hearing was no longer employed by the Board and she therefore had the right to an additional hearing before a different Veterans Law Judge.  The appellant did not respond to the Board's inquiry and the Board subsequently denied the appellant's claim in a Decision issued in May 2007.  Once again, the appellant appealed to the Court for review.  

In March 2008, the Court granted the Parties' Joint Motion for Remand; vacated the May 2007 Board decision; and once again remanded the appellant's appeal to the Board for additional action.  In August 2008, the Board remanded the appellant's appeal to the RO for additional action.  The claim was subsequently returned to the Board for review.  

Service connection for the cause of the Veteran's death was again denied by the Board in a Decision issued in June 2009.  The Board's Decision was again vacated and remanded by the Court in January 2011.  Following a review of the Court's pronouncements, the Board once again remanded the claim to the RO for additional development.  This occurred in September 2011.  

After the claim was returned to the Board, the Board concluded that additional clarification with respect to the medical information contained in the file needed to occur.  Hence, in May 2014, the Board sought review by a VHA doctor with respect to the appellant's claim.  Such a review was provided in July 2014 and has been included in the file for review.  Following the receipt of that VHA written opinion, the appellant was notified of that review and was asked to provide any additional argument.  Such argument has not been forthcoming, and it is the conclusion of the Board that the claim is ready for review.  

Upon reviewing the development that has occurred since September 2011, the Board finds there has been substantial compliance with its remand instructions, combined with the Board's own development, with respect to the issue involving entitlement to service connection for the cause of the Veteran's death.  The Board would point out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). 

The record indicates that the Veteran's file was reviewed by the Co-Chief of the Division of Infectious Diseases at the VA Medical Center located in Northern California.  The reviewer provided an opinion concerning the question now before the Board and that opinion has been included in the claims file for review. The Board finds that there has been compliance with the Board's instructions to the RO and VAMC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).


FINDINGS OF FACT

1.  The Veteran died in March 1995 of hepatocellular carcinoma; cirrhosis of the liver and hepatitis C contributed to, but did not result in, the underlying cause of his death. 

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  Competent medical evidence of record does not establish a causal link between the Veteran's hepatocellular carcinoma, cirrhosis of the liver, or hepatitis C and service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of her husband's death in 1995.  The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and Assist

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Over the long course of this appeal, the agency of original jurisdiction has sent notification letters to the appellant that have informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency. 

The agency of original jurisdiction also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014), as indicated under the facts and circumstances in this case.  The appellant has not made the RO, the Court, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.);  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

Additionally, VA's duty to assist in a claim for DIC or service connection for the cause of the Veteran's death may include a duty to obtain a medical opinion when such an opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014).  Such an opinion has been obtained, and the opinion has been included in the claims folder for review.  The opinion involved a review of the claims folder and the Veteran's available service and post-service medical treatment records.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the opinion is adequate for rating purposes.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed herself of such an opportunity and a copy of the Board hearing transcript is of record for review.  It is noted that in the hearing the appellant spoke about why she believed there was a link between the Veteran's service and the disability that caused his death.  Also, the appellant was given notice that VA would help her obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board, and VA has obtained all known documents that would substantiate the appellant's assertions. 
Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and because VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication. 

Additionally, the Board notes that the Veteran also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the agency of original jurisdiction reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Laws and Regulations

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Background/Facts

The Board observes that the Veteran died at the VA Medical Center (VAMC) in Bay Pines, Florida, in March 1995.  His death certificate lists hepatocellular carcinoma as the immediate cause of death; cirrhosis of the liver and hepatitis C contributed to, but did not result in, the underlying cause of his death.  An autopsy was performed, and the report of that autopsy is of record. 

At the time of the Veteran's death, service connection was not in effect for any disabilities, disorders, conditions, or diseases.  Consequently, 38 C.F.R. § 3.310 is not applicable in conjunction with this claim, and the question for the Board is whether any disability causally connected with the Veteran's death was etiologically related to service. 

As indicated in a March 2002 statement, the appellant has asserted that the Veteran's unit was quarantined in 1953, and the man in the bunk next to the Veteran was taken out in a stretcher with infectious hepatitis.  It is her contention that the diseases leading to the Veteran's death resulted from such in-service exposure to hepatitis. 

Preliminarily, the Board notes that the Veteran's service treatment records have been determined to be unavailable, with multiple correspondences with the National Personnel Records Center (NPRC) indicating fire damage.  A September 1998 correspondence from the United States Armed Services Center for Research of Unit Records (since renamed the United States Joint Services Records Research Center (JSRRC)) recommended further development through the NPRC, including requests for personnel records and Morning Reports.  The RO made a further request for documentation from the NPRC in March 1999.  In April 1999, the NPRC noted that there were no Office of the Surgeon General (SGO) reports and that, in order to make an alternate search, approximate times of treatment (month, year, or season) and the Veteran's complete assigned organization identification information were needed.  Further responses, from September and December of 1999, indicated that the NPRC was unable to search for records for the whole year of 1953.

Additionally, another request was made of NPRC (the Reconstruction of Records Branch) in September 2013.  In that request, VA asked for any information NPRC might have concerning the appellant's unit, the appellant's military treatment records, and United States Army Post Fort Devens and any hepatitis outbreak that may have occurred at any time during the 1950s.  Upon review of that request, NPRC responded with a negative reply in September 2013.  The NPRC indicated that it did not have the records, that any personnel records would have been destroyed by fire, and that it did not know of any additional locations where the missing records could be found or discovered.  

The existence of service treatment records and alternative records have been the subject of the prior Court and Board remands.  In August 2006, the RO made a formal finding that the Veteran's service treatment records were unavailable.  Pursuant to the Board's August 2008 remand, in October 2008 (and then again in September 2013), the RO made further contact with the NPRC to determine whether alternate records, including SGO and morning reports, were available for the months of January or February of 1953.  In November 2008, the NPRC responded that the Veteran's complete organizational assignment information was needed. In two correspondences, from November and December of 2008, the RO contacted the appellant in furtherance of obtaining complete organizational unit assignment information of the Veteran.  No response to this specific inquiry was ever received from the appellant, however.  As a consequence, the Board must proceed with this claim in the absence of service treatment or alternate service records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Subsequent to service, in April 1962, the Veteran was admitted to a VA facility with a "[q]uestion of hepatitis."  Upon examination, the liver was slightly tender.  The diagnosis was probable subclinical viral hepatitis, treated and improved.  A report of VA hospitalization from July to October of 1963 indicates that the Veteran's liver edge was palpable four centimeters below the right costal margin.  A medical consultation was obtained regarding the Veteran's supposed hepatomegaly.  However, the opinion of the consultant was that the Veteran's apparent hepatomegaly was mainly an artifact of the Veteran's rib cage and that "apparently his liver was in reality within normal limits." 

An April 1982 private medical record, following a coronary artery bypass graft times three in April 1981, contains a notation that the Veteran's serum glutamic oxalo-acetic transaminase (SGOT) was elevated "probably secondary to transfusion for hepatitis."  Liver function testing in May 1991 revealed SGOT of 72.  A May 1992 private treatment record indicates that the Veteran had an unremarkable CT scan of the abdomen and liver in November 1988; it was felt at that time that the Veteran's elevated liver function tests were probably secondary to fatty infiltration of the liver.  Liver enzyme and bilirubin tests from May 1992 were noted to be slightly more elevated than those from May and September of 1991.  In June 1992, it was noted that the Veteran had a history of persistently elevated liver transaminases, and recent hepatitis C antibody tests had come back positive.  The Veteran was notified at that time that he was at risk for progression of liver disease.  A February 1993 record contains an impression of questionable alcoholic cirrhosis.  A VA treatment record from December 1993 indicates that the Veteran had a hepatocellular disorder, secondary to alcohol.  A July 1994 VA treatment record indicates presumed cirrhosis. 

The claims file contains a December 1994 statement from a registered nurse, who claimed to have known the Veteran since 1978.  She noted that, during a hospitalization in 1962, the Veteran had been diagnosed with subclinical hepatitis.  Accordingly, she was convinced that the Veteran's osteoarthritis, cataracts, ischemia, and "current very poor health" were directly traceable to his having contracted the hepatitis C virus from a poorly sterilized needle used during his participation in mass inoculations during service.  

In January 1995, the Veteran underwent a VA general medical examination, during which he repeated his history of bunking next to a soldier who had severe hepatitis and having liver abnormalities upon hospitalization in 1962.  The examiner rendered a diagnosis of hepatic cirrhosis, cause unknown, possibly post necrotic secondary to a hepatitis C infection.  Approximately two months later, the Veteran had died.  

The report of the Veteran's March 1995 VA autopsy indicates provisional anatomic diagnoses of hepatocellular carcinoma with lung metastasis, cirrhosis of the liver and hepatitis C, pulmonary edema and congestion, splenomegaly, status post coronary artery bypass surgery, severe coronary atherosclerosis, cardiomegaly, jaundice, and obesity. 

In a January 1996 statement, a VA doctor noted that the Veteran had given a history of exposure to hepatitis shortly before being discharged from service, and he had had chronic mild cholestasis since at least 1962.  The doctor further indicated that the Veteran was told at that time that he had non-A, non-B hepatitis, that it was now known that most of those patients had hepatitis C, and that the test for hepatitis C was not available until the late 1980s.  Overall, the doctor noted that the Veteran "may" have been exposed to hepatitis C during service. 

Notes written by the Veteran during his lifetime, submitted in July 1997, indicate that the appellant is a nurse. 

In April 2004, an opinion was provided by a VHA gastroenterologist, who had reviewed the claims file.  This doctor noted that it was theoretically possible for transmission of the hepatitis C virus using improperly sterilized needles, but both the prevalence of the hepatitis C virus in the 1950s and the risk of nosocomial transmission from improperly sterilized reusable needles were quite low.  Moreover, the alleged exposure to another soldier with hepatitis in 1953 was unlikely to be the cause of infection, as casual contact does not lead to hepatitis C transmission.  Also, the medical evidence from 1962 did not clearly implicate or indicate a hepatitis C infection, as the history and laboratory findings were more suggestive of intermittent biliary obstruction than viral hepatitis.  The doctor acknowledged that the lack of complete records made it impossible to determine the time of onset for the Veteran's infection with any degree of certainty.  The earliest unequivocal evidence of hepatitis C infection was from 1980, prior to the Veteran's hospitalization for coronary artery disease.  The doctor noted that coronary artery bypass surgery had been associated with a significant risk of the hepatitis C virus related to the use of contaminated transmissions.  However, in the Veteran's case, autologous blood was used, and the documentation was clear that he already had chronic liver disease prior to heart surgery.  Overall, the hepatitis C virus was noted to be a major cause of hepatocellular carcinoma, and the Veteran appeared to have died from liver cancer.  However, the VHA doctor was unable to determine the origin of the hepatitis C virus infection and could not say that it was more likely than not that the Veteran died as a complication of illness acquired during active service. 
The VHA doctor provided a further opinion in March 2005.  The doctor noted in this instance that the available records had been reviewed, but such records did not allow the conclusion that the Veteran had the hepatitis C virus during service.  The doctor also reasserted that casual contact would not have transmitted the hepatitis C virus infection.  Moreover, the description of the Veteran's symptoms from 1962 was more suggestive of biliary origin than acute hepatitis.  Rather, the earliest unequivocal evidence of the Veteran's infection was in 1980, prior to heart surgery, but the exact time of this could not be determined from the available records.  Overall, even though vaccinations not using properly sterilized needles were a known risk factor for hepatitis C transmission, "hepatitis C infection during service is not very likely."

In July 2014, another VHA opinion was obtained.  The reviewer was asked to provide comments to the following inquiries:

- Whether it is at least as likely as not that any liver disorder, to include cirrhosis of liver, hepatitis C, or hepatocellular carcinoma, is related any incident of the Veteran's active service, specifically comment on the Veteran's (appellant's) assertions regarding inoculations during service and being quarantined with hepatitis patients during service in 1953.
- Whether it is at least as likely as not that the Veteran had manifested a hepatic disorder, or any disease or injury during service, that caused or contributed to his death.

The Co-Chief of the Division of Infectious Diseases of the VA Medical Center of Northern California opined as follows:

. . . No evidence was found in the records reviewed to support that he would have contracted hepatitis C, which caused his hepatocellular carcinoma, from inoculation during military service or from a soldier in a nearby bunk.

There is no evidence in records reviewed that the patient contracted or manifested a hepatic disorder or any other liver disease while he was in military service 1952-1956, that caused or contributed in a significant way to his death.  Reports that he was told in 1962 that he had non A-non B hepatitis must be an unreliable or untrue statement because non A-non B hepatitis and hepatitis B conditions were unknown then, and even these medical terms were unknown before 1962, the year when hepatitis B was discovered.  

. . . He contracted hepatitis C in April 1981 due to multiple blood transfusions from other donors when he had heart surgery at the University of Massachusetts Medical Center.  At that time, blood products were not screened to detect hepatitis C, which was discovered in 1989.  The hepatitis C infection resulted in hepatocellular carcinoma, which caused his death.  

. . .  The patient, the appellant, and . . .a nurse have claimed in the records that the patient contracted hepatitis C from a poorly sterilized needle which was used during the patient's participation in mass inoculations during his active service in the regular Army.  They do not have expertise in this field.  There is no evidence to support this claim.  There are no reports of soldiers in the US Army contracting viral hepatitis from mass inoculation in the Army.  Thousands of soldiers were inoculated during the 1950s, and if there were a risk of contracting hepatitis from the inoculations it would have involved many soldiers, and there would have been many reports.  There are no such reports.

. . . The records show that he had five transfusions of platelet concentrates . . .  In addition, the record shows that he received pooled blood products. . . . In 1981 blood products were not screened to detect hepatitis viruses.  It is highly likely that at least one of his transfusions from donors other than himself was contaminated with hepatitis C.  This is the most likely cause of his hepatitis C, because he had another risk for contracting hepatitis C.  The fact that approximately 14 years later he had hepatocellular carcinoma is not at all surprising, because hepatitis C infection resulting from transfusion commonly causes hepatocellular carcinoma in that time period.  

There are no other additional records that addresses the condition now before the Board.

Analysis

Initially, the Board acknowledges that the appellant (and the Veteran prior to his death) is/was competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his (or his widow's) opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the file contains the statements provided by the Veteran before he died and those of his wife after his passing.  Additionally, there are also the uncorroborated opinion by the private physician and nurse.  To review, the appellant and the Veteran have maintained that as a result of the Veteran's presence around other soldiers who were infected with some type of hepatitis, the Veteran contracted hepatitis which, ultimately, caused his death in 1995.  The private nurse suggested that the Veteran's contraction of hepatitis was due to the use of a poorly sterilized needle used for mass inoculations of troops.  The private doctor hypothesized that the Veteran may have been exposed to hepatitis C while on active duty and that as a result of that exposure, he developed the carcinoma from which he passed away.  In all four cases, none of the individuals have discussed, in detail, their hypotheses.  None of them has provided any rationale for their hypotheses.  Additionally, the Board would point out that the appellant has not proffered any type of rebuttal medical evidence, documentation, treatises, etcetera, that addresses the opinions provided over the years by the various VA health care providers.  That is, for example, when the most recent VHA opinion was obtained, the appellant did not submit or proffer any medical evidence that would discredit the opinion offered in July 2014.

In this instance, the Board finds that the most recent VA doctor's opinion was based on a factually accurate history.  The examiner pointed to established facts in the opinions including the point that the Veteran could not have been diagnosed with various types of hepatitis prior to 1981 because the discovery and quantification of those blood disorders had not occurred when the appellant, the Veteran, and the nurse indicated as such.  The Board further believes that the doctor provided sound reasoning in the analysis of the Veteran's non-service-connected hepatitis and health status.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiner supported his conclusions based on the objective evidence of record and sound medical principles.  Opposing that opinion was the uncorroborated assertions made by the appellant, the Veteran, the nurse, and the private doctor.  The Board would specifically note that although the appellant has expressed disagreement with the medical opinions, she has not provided a detailed analysis as to why they are faulty.  
In other words, based on the clarity and specificity provided in the opinion, the VA 
reviewer's opinion is not found to be speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2014) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board would further point out that while there are multiple medical opinions of record that do not etiologically link the Veteran's blood disorder (or his carcinoma) with his military service or any incident therein, there are only the equivocal, indefinite, and inexplicit medical opinions that provide contrary assertions.  The Board acknowledges the statements provided by the appellant, the Veteran prior to his death, the nurse, and the private doctor.  However, in comparison to the recent medical opinion provided, none of these individuals supported their assertions with any kind of clinical evidence, supporting medical documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion of July 2014 on which it bases its determination that service connection for the cause of the Veteran's death is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the appellant's statements, the Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was due to a disability that was related to service or that his death was caused by or the result of his exposure to other individuals who may have been diagnosed with hepatitis or that the Veteran developed hepatitis as a result of using infected inoculation needles.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his military service or that the disability listed on her husband's death certificate was caused by or the result of his military service or his exposure to hepatitis during his career in the United States Army.  The Board also believes that the appellant is sincere in expressing these hypotheses; however, the matter at hand involves medical assessments that require medical expertise.  The appellant is not competent to provide medical opinions regarding the diagnosis and etiology of the Veteran's hepatitis.  Thus, the appellant's lay assertions are not competent or sufficient to support a grant of service connection.

With respect to statements provided by the private nurse, it is true that as a clinical nurse she is qualified to be categorized as an expert.  However, there is nothing in the record that would suggest or insinuate that the nurse is an expert in blood borne diseases.  There is nothing in the record that indicates that the nurse has studied infectious diseases or that she has been exposed to extensive training concerning infectious diseases.  As such, the Board concludes that the opinion of the nurse is less probative than that of the medical expert in infectious diseases as set forth above.  Thus, the nurse's assertions are not sufficient to support a grant of service connection.  

The medical evidence shows that the Veteran died from hepatocellular carcinoma secondary to hepatitis C.  Service connection had not been established for either hepatitis or the carcinoma at the time of the Veteran's death.  None of the credible medical evidence presented links the Veteran's death with his active service or any incident in service.  Also, the medical evidence does not show that the Veteran was suffering from hepatitis or cancer while he was on active duty.  In this instance, there is no medical evidence in support of a nexus between his fatal cancer (and the underlying hepatitis) and service.  Despite the appellant's statements to the contrary, there is no probative and persuasive medical evidence of record to establish that her husband's death was due to a disease or injury incurred in service or to a service-connected disability or to a disability/disorder that was secondary to a service-connected disability or was caused by or the result of the Veteran's exposure to over-used inoculation needles or to other soldiers who may have suffered from hepatitis.  

As such, a preponderance of the evidence is against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case. 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


